Citation Nr: 0621145	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-06 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to service connection for personality deficit 
with nervous breakdown.

2.  Entitlement to service connection for low back condition 
with degenerative joint/disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served in the Navy on active duty from July 1964 
to August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a lower back 
condition with degenerative joint/disc disease, and 
personality deficit with nervous breakdown.

In January 2006 the veteran testified at a hearing at the RO 
held via videoconference before the undersigned.  A 
transcript of the veteran's testimony has been included in 
the claims folder.


FINDINGS OF FACT

1.  Personality deficit is not a disease under VA law and 
regulations.

2.  Any personality deficit of the veteran in active service 
was not aggravated during such service by superimposed 
disease or injury.

3.  The veteran's lower back condition with degenerative 
joint/disc disease first manifested many years after his 
separation from service, and is not related to his service or 
to any incident therein.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2005).

2.  The veteran's lower back condition with degenerative 
joint/disc disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.
Generally, the VCAA and its implementing regulations include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

More specifically, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), during the pendency of this action which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, is necessary to 
substantiate the elements of the claim.  Id. at 484.

As noted in Pelegrini v. Principi, 18 Vet. App. 112 (2004), a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran appropriately received sufficient 
VCAA notification prior to the rating decision on appeal, and 
thereafter.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  
It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the instant case, this element was fulfilled by 
the two letters noted below; the letters at the least gave an 
impression that a wide variety of evidence would be accepted 
and considered by VA in its decision.  Also, VA provided 
additional letters in July, September and October 2002 after 
the initial March 2002 letter, which further emphasized to 
the veteran that he should submit any other evidence he might 
have.  

VA's duty to indicate which portion of information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf was accomplished in the March 
2002 and June 2002 letters.  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claims on appeal.  Both letters 
provided the substantive standards concerning service 
connection, as well as information on alternative evidentiary 
sources.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

VA's duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim may extend to providing a 
medical examination when necessary to make a decision on the 
claim, and veteran's counsel correctly notes this fact.  38 
C.F.R. § 3.159(c).  However, the provisions of the VCAA are 
not applicable to service connection claims involving 
personality deficits, as these claims are denied as a matter 
of law.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004). 

Despite the lack of a VA examination, the record contains the 
veteran's service medical records, and numerous private 
medical records from 1975 to 2004.  Though the veteran stated 
that he received treatment at Saint Vincent Hospital, San 
Luis Valley Regional Medical Center and Balboa Naval 
Hospital, the RO received responses from each facility 
stating that no records existed for the veteran.  
Nevertheless, the veteran was able to present several private 
medical opinions diagnosing the lower back condition, which 
are sufficient for a decision on the claim.  He was also 
provided an opportunity to submit additional medical (a 
medical opinion regarding the etiology of his back 
disability).  Specifically, the record was held open for a 
period of 60-days following the January 2006 hearing so that 
the veteran could submit such an opinion.  No additional 
evidence was received.

The Board finds that VA has met the duties to notify and 
assist as to the issues decided herein.  As this case 
involves an issue which rests upon a matter of law, providing 
additional notice or collecting additional evidence related 
to the personality deficit claim would not be productive or 
helpful to the veteran's appeal. Mason v. Principi, 16 Vet. 
App. 129 (2002).

Analysis

To establish service connection the facts must demonstrate 
that a disease or injury resulting in current disability was 
incurred in active military service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  There must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).


Low back disability

The veteran reported that he injured his back in a fall 
during basic training and visited sick bay several times for 
the resulting back pain.  However, the veteran's service 
medical records are silent for any complaint, treatment or 
diagnosis regarding the back.  Post-service private medical 
records show that the veteran suffered back injuries in 
October 1974, and again in 1975 while working.  Later, the 
Social Security Administration granted disability, stating 
that the veteran had been disabled since November 1991 from 
low back pain secondary to degenerative disease.  A 1993 x-
ray confirmed this diagnosis.  Despite having sufficient 
evidence of a currently diagnosed disability, the record 
lacks any medical evidence relating the veteran's lower back 
condition to service.  On the contrary, all medical evidence 
submitted by the veteran notes his 1974 and 1975 work 
injuries, without mention of any in-service injury.  For the 
Board to conclude that the veteran's lower back condition had 
its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).

In an effort to fill the evidentiary gap in the instant case, 
the veteran has presented sworn testimony and lay statements 
referencing the continuity of symptomatology from the lower 
back condition.  Veteran's representative further asserts 
that such lay evidence may provide sufficient support for 
service connection claims. Consideration has been given to 
the veteran's statements and sworn testimony, including his 
March 2002 statement that his lower back symptoms have been 
chronic since 1964 while in service.  

However, the veteran's lay evidence of medical opinion, as 
with medical opinion based on an inaccurate medical history, 
is of less probative value than the other evidence of record.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  A lay person 
is competent to testify to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one which a lay 
person's observations is competent.  See Savage, 10 Vet. App. 
at 495-97.  Furthermore, it has been held that chronicity is 
not demonstrated when the sole evidentiary basis for the 
asserted continuous symptomatology was the sworn testimony of 
the veteran himself and when no medical evidence indicates 
continuous symptomatology.  McManaway v. West, 13 Vet. App. 
60, 66 (1999).  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim for service connection for 
lower back disability because there is no evidence of 
pertinent disability in service, or for many years following 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of any documented symptoms of 
lower back disability in service, the negative examination 
performed at separation, and the lack of diagnosis until 
after a post-service work injury, any opinion relating 
pertinent disability to service would certainly be 
speculative.  Because service connection may not be based on 
a resort to pure speculation or even remote possibility, the 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2); 38 
C.F.R. § 3.102 (2005).

In summary, the preponderance of the medical evidence is 
against finding that a low back disability was incurred in or 
aggravated by active military service.  Medical evidence of 
record demonstrates no causal connection between the 
veteran's current symptoms and active military service.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for both claimed 
disabilities.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Personality disorder

The veteran also contends that service connection should be 
awarded for a personality deficit with nervous breakdown.  At 
the outset, the Board notes that a personality deficit is not 
a disease or injury within the meaning of applicable 
legislation, and service-connected compensation benefits may 
not be paid for this disorder.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2005); Beno v. Principi, 3 Vet. App. 439 (1992); and 
Winn v. Brown, 8 Vet. App. 510 (1996).  It should also be 
noted that service connection is permissible for a 
personality deficit, in limited instances where there is 
competent medical evidence indicating that the condition was 
aggravated during service by a "superimposed" disease or 
injury.  Carpenter v. Brown, 8 Vet. App, 240, 245 (1995).  
Although the veteran has presented lay statements and sworn 
testimony attributing his personality deficit to his lower 
back condition, there is no competent medical evidence to 
support these statements, which lack probative value when 
considered in light of the other evidence of record. 

Notably, no medical record even suggests a causal connection 
between the veteran's personality deficit and active military 
service.  The veteran's service medical records and discharge 
document show a diagnosis of inadequate personality.  The 
veteran was found unfit for further useful naval service 
after one month.  No other psychiatric disorder was 
diagnosed.  There were also no findings made with respect to 
aggravation of the underlying personality deficit.  Indeed, 
as previously noted, the veteran was discharged from service 
after only one month of active service.  Further, there is no 
current evidence of a diagnosed psychiatric disability, other 
than the veteran's personality disorder.  These documents are 
highly probative as to the veteran's condition at the time of 
his release from active duty, as they were generated with the 
specific purpose of ascertaining his psychiatric condition 
then, as opposed to his current assertion which is proffered 
in an attempt to secure VA compensation benefits.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) 

The Court has held that in situations where the law is 
dispositive of a claim, the claim should be denied because of 
a lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Accordingly, the veteran's request of 
service connection for a personality deficit must be denied 
as being legally insufficient.




ORDER

Service connection for personality deficit with nervous 
breakdown is denied.  

Service connection for low back condition with degenerative 
joint/disc disease is denied.

____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


